             Case 1-19-47801-nhl              Doc 56-1        Filed 08/24/20         Entered 08/24/20 14:11:48


                                                     Notice Recipients
District/Off: 0207−1                        User: admin                         Date Created: 08/24/2020
Case: 1−19−47801−nhl                        Form ID: 205                        Total: 5


Recipients of Notice of Electronic Filing:
tr          Gregory Messer          gremesser@aol.com
aty         Sharon A Toussaint          tousat32@msn.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Nicodemus Joshua Miller          848 Edgegrove Avenue         Staten Island, NY 10309
jdb         Kim Demetro          848 Edgegrove Avenue         Staten Island, NY 10309
smg         Office of the United States Trustee      Eastern District of NY (Brooklyn Office)     U.S. Federal Office
            Building       201 Varick Street, Suite 1006       New York, NY 10014
                                                                                                                    TOTAL: 3
